Petitioner’s assertion that an unnamed NYCHA employee assured him that moving out of his public housing apartment would have no effect on his priority for a voucher cannot estop the agency from revoking petitioner’s priority. Indeed, no discretion was involved in NYCHA’s determination that petitioner lost his priority when he vacated the apartment, as this determination was mandated by the agency’s policies (see Matter of Muhammad v New York City Hous. Auth., 81 AD3d 526, 527 [2011]; see also Matter of Cahill [Rowan Group, Inc. — Commissioner of Labor], 79 AD3d 1514, 1514-1515 [2010]).
We have considered petitioner’s arguments, including that the matter should be remanded for a hearing or trial and that the agency denied him of due process, and find them unavailing. Concur — Mazzarelli, J.P., Saxe, Moskowitz, Freedman and Manzanet-Daniels, JJ. [Prior Case History: 2011 NY Slip Op 30599(11).]